Citation Nr: 1733059	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hand condition.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for blood clots, left arm to include as secondary to service-connected left little finger disability, and if so, whether service connection is warranted.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In an October 2007 rating decision, the RO denied service connection for left arm blood clots to include as secondary to the service-connected disability of scar, residual of a laceration of the profundus tendon of the left small finger.  A January 2010 rating decision denied service connection for a left hand condition.  A May 2010 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for left arm blood clots to include on a secondary service connection basis.

In May 2017, the Veteran and his son testified before the undersigned Veterans Law Judge, seated at the RO.  A copy of the transcript has been associated with the claims file.  

At the May 2017 hearing, the Veteran raised the issue of entitlement to an increased rating for his service-connected left little finger disability.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  In May 2017, the Veteran submitted testimony on the record at the Board hearing he never filed a claim for (nor did he intend to appeal) the issue of entitlement to service connection for a left hand disability; there is no case or controversy as to the issue of entitlement to service connection for a left hand disability.

2.  In an October 2007 rating decision, the RO denied service connection for blood clots of the left arm as secondary to the service-connected disability of scar, the residual of a laceration of the profundus tendon, left small finger; the Veteran did not appeal.

3.  Evidence submitted since the October 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  There is no disputed question of law or fact as to whether service connection is warranted for a left hand disability. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

2.  The October 2007 rating decision which denied service connection for denied service connection for blood clots, left arm as secondary to the service-connected disability of scar, the residual of a laceration of the profundus tendon, left small finger is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has not been received since the RO's October 2007 rating decision; thus, the claim of service connection for blood clots of the left arm to include as secondary to the service-connected disability of scar, the residual of a laceration of the profundus tendon, left small finger with neuritis, is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters sent in July 2009, December 2009, and February 2010 prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Additionally, the Veteran was notified of the type of evidence necessary to reopen the claim of service connection for residuals of a left arm blood clots, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was notified that the application to reopen the claim for let arm to include as secondary to left little finger disability was previously denied because the record did not show a relationship between his post-service blood clots and his military service.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  With regard to the claim to reopen finally disallowed claims, a VA medical examination or opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed below, new and material evidence has not been presented to reopen the current claim.  Thus, VA has no obligation to provide the claimant with a VA examination.  VA's duty to assist with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection for Left Hand Disability

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7 , 20.101.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the court lacks jurisdiction.  See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  

At the May 2017 Board hearing the Veteran stated that he never intended to file a claim for a left hand disability.  He stated that he didn't think there was anything wrong with the rest of his left hand (other than his service-connected left little finger), and that it was a "misprint" or a "misunderstanding" that the people who filled out his paperwork had made.  He essentially stated that he wanted an increased evaluation for his service-connected left little finger (as well as service connection for left arm blood clots) and not service connection for a left hand disability.  Because the Veteran has clearly indicated that he does not have a left hand disability and never intended to file or appeal such a claim, the Board finds that as to the issue of service connection for a left hand disability, the Veteran has essentially withdrawn this appeal and thus, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, that claim on appeal must be dismissed.

New and Material
	
In March 2007, the Veteran's original claim for service-connected benefits was received.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In an October 2007 rating decision, the RO denied service connection for blood clots, left arm as secondary to the service-connected disability of scar, the residual of a laceration of the profundus tendon, left small finger as there was no medical evidence establishing a medical relationship between the blood clots and the Veteran's service-connected scar.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's October 2007 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional evidence, including both VA and private medical records, shows that the Veteran had blood clots and has been receiving therapy since.  After the Veteran's May 2017 hearing, he submitted medical evidence of his 1979 hernia surgery, which documented burning pain of his left fifth finger that may have represented a neuroma of the left fifth finger since 1972.  This evidence is not new as it was first submitted to the VA in May 1979.  The reason for the prior final denial was that there was no medical evidence establishing a medical relationship between the blood clots and the Veteran's service-connected scar.  In other words, the nexus element was missing.  However, the new evidence does not support or suggest that blood clots are attributable to service or a service-connected disability.  Thus, the Board finds that new and material evidence has not been received since the October 2007 rating decision.  Therefore, the claim of entitlement to service connection for left arm blood clots to include as secondary to the service-connected disability of scar, the residual of a laceration of the profundus tendon, left small finger with neuritis is not reopened.  







							(Continued on the next page)

ORDER

The appeal of service connection for a left hand condition is dismissed.

The application to reopen the claim of service connection for residuals for blood clots, left arm as secondary to the service-connected disability of scar, residual of a laceration of the profundus tendon, left small finger with neuritis, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


